Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments with respect to claims 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Response to Amendment
	This is in response to the Amendment filed 6 July 2022.

(Previous) DETAILED ACTION
Claim Rejections - 35 USC § 103
3.	The rejection of claims 1-2 and 5-11 under 35 U.S.C. 103 as being unpatentable over Kajita et al. (US 9,065,121) and JP 2012119224 (hereafter JP ‘224) has been withdrawn in view of Applicants’ Amendment; and, the rejection of claims 3 and 4 under 35 U.S.C. 103 as being unpatentable over Kajita et al. (US 9,065,121) and JP 2010269411 (hereafter JP ‘411) as applied to claim 1 above, and further in view of Honda et al. (US 20150236323) has been withdrawn.

(New) DETAILED ACTION
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-2 and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kajita et al. (US 9,065,121) and JP 2008293786 (hereafter JP ‘786).
Claim 1:	Kajita et al. discloses a nonaqueous electrolyte secondary battery (10, in Figure 9) porous layer (3, in Figures 1-2) comprising:
 a resin (col. 3: 45-col. 14: 2); and 
a filler (col. 14: 30), 
the nonaqueous electrolyte secondary battery porous layer having a thickness of less than 8.0 µm (col. 12: 38-55 and col. 14: 41-50, which discloses T/D≥5; @ D=0.3, T-1.5; and, @D-0.8, T=4.0). See also entire document.
Kajita et al. do not disclose that the nonaqueous electrolyte secondary battery porous layer having a surface roughness (Ra) of not more than 0.098 µm.
JP ‘224 discloses a nonaqueous electrolyte secondary battery porous layer having a surface roughness (Ra) of not more than 0.098 µm.
Specifically, JP ‘786 discloses that the separator has a surface roughness (Ra) of 15 nm to 30 nm (which equates to 0.015 µm to 0.030 µm), which is not more than 0.098 µm (paragraphs [0011]-[0014] and [0028]-[0029]). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the separator of Kajita et al. with the surface roughness of JP ‘786.
One having ordinary skill in the art would have been motivated to make the modification to provide a separator having a large number of fine holes (small hole diameter) on the surface of the separator that would have increased the retention amount of electrolyte solution into the separator, thus providing a secondary battery having a high life performance.
	Claim 2:	The rejection of claim 2 is as set forth above in claim 1 wherein Kajita et al. disclose that the mean particle diameter of the primary particles is preferably not more than 1.0 µm, more preferably in the range of 0.3 to 0.8 µm, which has been construed as rendering obvious that wherein out of particles of the filler, a proportion of particles having a particle diameter of not less than 1.0 µm is not more than 5.0%, where 100% represents the total number of particles of the filler. 
	Claim 5:	The rejection of claim 5 is as set forth above in claim 1 wherein the Kajita et al. combination discloses that the resin is at least one selected from a (meth)acrylate-based resin, a fluorine-containing resin, a polyamide-based resin, a polyester-based resin, and a water-soluble polymer (see Kajita et al., col. 13: 45-col. 14: 2; and JP ‘224, paragraph [0041]).
	Claim 6:	The rejection of claim 6 is as set forth above in claims 1 and 5 wherein Kajita et al. disclose that the polyamide-based resin is an aramid resin (col. 13: 45-col. 14: 2).
	Claim 7:	The rejection of claim 7 is as set forth above in claim 1 wherein Kajita et al. disclose a nonaqueous electrolyte secondary battery (10, in Figure 9) laminated separator (1, in Figure 9) comprising: 
	a polyolefin porous film (col. 7: 6-col. 8: 10); and 
	the nonaqueous electrolyte secondary battery porous layer (col. 8: 11-34) set forth above in claim 1, the nonaqueous electrolyte secondary battery porous layer being formed on at least one surface of the polyolefin porous film (col. 6: 1-10),
	Claim 8:	The rejection of claim 8 is as set forth above in claim 1 wherein Kajita et al. in Figure 9 disclose a nonaqueous electrolyte secondary battery (10) member comprising: 
	 a positive electrode (21); 
	the nonaqueous electrolyte secondary battery porous layer (1) as set forth above in claim 1; and 
	a negative electrode (22), 
	the positive electrode (21), the nonaqueous electrolyte secondary battery porous layer (1), and the negative electrode (22) being arranged in this order (col. 22: 45-58).	Claim 9:	The rejection of claim 9 is as set forth above in claim 1 wherein the Kajita et al. combination discloses a nonaqueous electrolyte secondary battery (10, in Figure 9 od Kajita et al.) comprising: 
	the nonaqueous electrolyte secondary battery porous layer set forth above in claim 1.
	Claim 10:	The rejection of claim 10 is as set forth above in claims 1 and 7 wherein the Kajita et al. combination discloses a nonaqueous electrolyte secondary battery member (10, in Figure 9 of Kajita et al.) comprising: 
	a positive electrode (21); 
	the nonaqueous electrolyte secondary battery laminated separator (1, in Figure 9 of Kajita et al.) as set forth above in claims 1 and 7; and 
	a negative electrode (22), 
	the positive electrode (21), the nonaqueous electrolyte secondary battery laminated separator (1), and the negative electrode (22) being arranged in this order.
	Claim 11:	The rejection of claim11 is as set forth above in claims 1 and 7 where the Kajita et al. combination discloses a nonaqueous electrolyte secondary battery (10, in Figure 9 of Kajita et al) comprising: 
	the nonaqueous electrolyte secondary battery laminated separator set forth above in claim 7.
	Claim 12:	The rejection of claim 12 is as set forth above in claim 1 wherein JP ‘786 discloses a nonaqueous electrolyte secondary battery porous layer having a surface roughness (Ra) of not more than 0.082 µm.

7.	Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kajita et al. (US 9,065,121) and JP 2008293786 (hereafter JP ‘786) as applied to claim 1 above, and further in view of Honda et al. (US 20150236323).
Kajita et al. and JP ‘786 are as applied, argued, and disclosed above, and incorporated herein.
	Claim 3:	Kajita et al. disclose “…the mixing ratio (by mass) of the inorganic particles to the resin material is preferably in the range from 70:30 to 98:2. In other words, the content of the inorganic particles in the surface layer 3 is preferably in the range of 70 to 98% by mass, based on the total mass of the inorganic particles and the resin material in the surface layer 3…”(col. 14: 61-col. 15: 5). 
	Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have "relatively acceptable dimensional stability" and "some degree of flexibility," but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since "Gurley asserted no discovery beyond what was known in the art." Id. at 554, 31 USPQ2d at 1132.). Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). MPEP 2123.II. Nonpreferred and Alternative Embodiments Constitute Prior Art.
	However, the Kajita et al. combination does not disclose that a content ratio of the resin is not less than 40 weight % and not more than 80 weight %, where 100 weight % represents the total weight of the nonaqueous electrolyte secondary battery porous layer.
	Honda et al. disclose that a content ratio of the resin is not less than 40 weight % and not more than 80 weight %, where 100 weight % represents the total weight of the nonaqueous electrolyte secondary battery porous layer (e.g., Table 1,  Example 1 discloses that the content of the filler with respect to the total mass of the filler and particles was adjusted to 20% by mass which equates to a content ration of resin of 80%;  Example 2 discloses that the content of the filler with respect to the total mass of the filler and particles was adjusted to 40% by mass which equates to a content ration of resin of 60%; and Example 3 discloses that the content of the filler with respect to the total mass of the filler and particles was adjusted to 60% by mass which equates to a content ration of resin of 40%)(abstract, paragraphs [0029], [0097], [0126]0-[0139], [0115]-[0120] and [0221]-[0232]). See also entire document.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the porous layer of the Kajita et al. combination in light of the teaching of Honda et al.
	One having ordinary skill in the art would have been motivated to make the modification to provide a separator for a non-aqueous secondary battery that would have had excellent adhesion to electrodes and ensured favorable ion permeability and handling property (paragraph [0025]).
	Claim 4:	The Kajita et al. combination does not disclose that a weight per unit area per one nonaqueous electrolyte secondary battery porous layer is not less than 0.5 g/m2 and not more than 2.5 g/m2 (see Table 2, Whole Coating Amount).
	Honda et al. disclose that a weight per unit area per one nonaqueous electrolyte secondary battery porous layer is not less than 0.5 g/m2 and not more than 2.5 g/m2 (see Table 2, Whole Coating Amount).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the porous layer of the Kajita et al. combination in light of the teaching of Honda et al.
	One having ordinary skill in the art would have been motivated to make the modification to provide a separator for a non-aqueous secondary battery that would have had excellent adhesion to electrodes and ensured favorable ion permeability and handling property (paragraph [0025]).

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Correspondence
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS H. PARSONS
Examiner
Art Unit 1729




/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729